Citation Nr: 1337956	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for nosebleeds, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for headaches, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for blurry watery eyes.

8.  Entitlement to service connection for a stomach condition.

9.  Entitlement to service connection for a breathing problem.

10.  Entitlement to service connection for burning arms and legs.

11.  Entitlement to service connection for frostbite right foot toes.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the RO.

In August 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO.  The Veteran was sent a notice letter in September 2012 advising him that it was unable to produce a written transcript of the proceeding.  The Board offered an opportunity to testify at another hearing.  However, the Veteran did not respond.  Therefore, the hearing request is deemed withdrawn.

The Veteran submitted a timely notice of disagreement (NOD) to the January 2009 rating decision.  The Veteran, however, has not received a statement of the case (SOC) for issues 3 through 12 listed above.  The Board construes the December Form 9 as a timely NOD to the entire rating decision.  The Veteran timely appealed issues 1 and 2, when an SOC was issued in February 2010 and a Form 9 for nosebleeds and headaches was received in March 2010.  Thus, the issues have been framed as those listed on the title page of this document.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.

In this case, the Veteran's service records do not indicate, nor does he contend, that he had service in the Republic of Vietnam.  However, he contends that he was exposed to Agent Orange while stationed in Korea near the DMZ in 1967 to 1968.  He stated that he was attached to Army 2nd Division, 10th Calvary Division.  (See September 2008 VA Form 21-4138).  His personnel records reflect that he served in Korea for 13 months from 1967 to May 1968.  More development is needed as to whether the Veteran served at the DMZ.  To date, the development of record appears to have been limited to the Veteran's service personnel records, which show he served in Korea (a point not in dispute), but not where his unit was stationed, and specifically whether or not it was at the DMZ.

The Veteran is in receipt of Social Security Administration (SSA) disability benefits since February 2008.  (See July 2009 Income Net worth and Employment Statement).  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made. See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

The Veteran filed a Workman's Compensation claim.  (See December 2008 Audiological Examination).  The VA claims folder does not include records of the Workman's Compensation claim that may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.  

Because the veteran filed a timely NOD under 38 U.S.C.A. § 7105 as to service connection for tinnitus, dizziness, depression, hearing loss, blurry watery eyes, stomach condition, breathing problem, burning arms and legs, frostbite right foot toes, and PTSD, appellate review of the RO's January 2009 rating decision was properly initiated, and the RO was then obligated to furnish him a SOC.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 19.26 (2013); see Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran corrective VCAA (Veterans Claims Assistance Act) notice under 38 U.S.C.A. § 5103(a) that includes an explanation of the amended regulations regarding the presumption of herbicide exposure to certain veterans who served in Korea.

2.  The RO must arrange for exhaustive development in the matter (to include by search of unit records, if necessary) and make a formal determination as to whether the Veteran served at the DMZ while stationed in Korea (and which if any of his accounts describing events he observed at the DMZ are credible, and which are not).

3.  The RO should take appropriate action to obtain all pertinent records of medical treatment received by the Veteran that are not currently associated with the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

5.  The RO also should take appropriate steps to contact the Veteran and obtain information and releases sufficient to retrieve records of his Workman's Compensation claim(s).  Obtain all such records and associate them with the claims folder.  If the records are not available, make a notation to that effect in the claims folder.  

6.  The RO then should schedule the Veteran for an examination in order to ascertain the nature and likely etiology of the claimed nosebleeds and headaches.  The claims folder must be made available to the examiner and he/she should comment on the Veteran's presumed exposure to Agent Orange during his period of service.  The examiner should perform all necessary tests and render all appropriate diagnoses.  The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed nosebleeds and headaches were a consequence of exposure to Agent Orange during service.  A complete rationale must be provided for each opinion expressed.  

7.  The RO should issue a statement of the case (SOC) to the Veteran addressing the issues of entitlement to service connection for tinnitus, dizziness, depression, hearing loss, blurry watery eyes, stomach condition, breathing problem, burning arms and legs, frostbite right foot toes, and PTSD.  Then, the RO should furnish the Veteran with a SOC that outlines the evidence.  The RO should return the issues to the Board only if the Veteran timely files a substantive appeal.

8.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


